DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
The overall quality of the drawings is unsatisfactory. 
India ink, or its equivalent that secures solid black lines, must be used for drawings.
Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.
Reference numerals must measure at least 1/8 in. in height.
Lead lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.
See 37 CFR 1.84 and MPEP 608.02 for complete guidance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 3 is objected to because of the following informalities:
On line 4, there is a typo. The “hole1” should be changed to “hole”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation "the bracket guide assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (US 2012/0135646).
Regarding claim 1, Johansson discloses a modular breaking unit (1) with a holder-guiding assembly (20), wherein: the modular breaking unit comprises a casing unit (80); a movable contact holder (10) for holding a movable contact (30) of the modular breaking unit is accommodated in the casing unit; the movable contact of the modular breaking unit is mounted on the movable contact holder (Fig. 1); the holder-guiding assembly is installed in the casing unit and arranged to support and guide the movable contact holder to move between an open position and a closed position (¶ [0023-0025]); the holder-guiding assembly is made of thermoplastic material; the movable contact holder is made of thermosetting plastic material (¶ [0026]).
Regarding claim 2, Johansson further discloses the bracket guide assembly (20) comprises a first guide (23’) and a second guide (23”); the first guide is disposed inside the casing unit and supports one end of the movable contact holder; the second guide is disposed at an opening of the casing unit and supports the other end of the movable contact holder (Fig. 2).
Regarding claim 3, Johansson further discloses the first guide has a first guiding through hole (the opening defined by 25’ and the upper wall); the second guide has a second guiding through hole (the opening defined by 25” and the upper wall); the movable contact holder passes through the first guiding through hole and the second guiding through hole (Fig. 3b); when the movable contact holder reciprocates between the open position and the closed position, an outer peripheral surface of the movable contact holder is in frictional contact with a first inner peripheral surface of the first guiding through hole and a second inner peripheral surface of the second guiding through hole, respectively (Fig. 1).
Regarding claim 4, Johansson further discloses the movable contact holder is provided with a movable contact holding through hole (the middle opening); a holding spring (40) is accommodated in the movable contact holding through hole (Fig. 2); one end of the holding spring abuts against an inner surface of the movable contact holding through hole; the other end of the holding spring elastically presses the movable contact against the inner surface of the movable contact holding through hole (¶ [0032]).
Regarding claim 5, Johansson further discloses an enhancing rib (25’) is provided on the outer peripheral surface of the first guide (Fig. 2).
Regarding claim 6, Johansson further discloses a second guide fitting groove (25”) is arranged on the outer peripheral surface of the second guide; an edge of the opening of the casing is fitted in the fitting groove (Fig. 1).
Regarding claim 7, Johansson further discloses the first guide is an integrally formed single piece; the second guide is an integrally formed single piece; the movable contact holder is first assembled with the first guide and the second guide, and then assembled in the casing unit (Figures 1-2).
Regarding claim 10, Johansson further discloses a contactor (60), wherein the contactor comprises at least one modular breaking unit (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833